DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

a. In regards to the objection of claims 26 and 33, Applicant respectfully submits that the informalities have been addressed in the current listing of the claims. Accordingly, Applicant respectfully requests that the objections to the claims be withdrawn.

a. (Examiner’s response) Applicant’s arguments with respect to claims 26 & 33 have been fully considered and are persuasive.  The objection of claims 26 & 33 has been withdrawn. 

b. In regards to the 35 U.S.C 112 (a) rejection of claims 26-50, Applicant submits that these rejection should be withdrawn.  As set forth in the claims, a (multi)heterodyne signal processing unit is simultaneously usable for laser light generation and as a detector element. This structure is set forth in the specification.

b. (Examiner’s response) Applicant’s arguments with respect to claim 26 have been fully considered and are persuasive.  The 35 U.S.C 112 (a) rejection of claims 26-50 and 35 U.S.C (b) rejection of claims 26-50 with regards to the heterodyne signal processing unit has been withdrawn. 

c. In regard to the 35 U.S.C 112(b) rejection of claims 29 & 39, Applicant notes that page 11, line 26 and following of the as-filed specification states that the “attenuating element I might be a neutral density filter I, a polarizer I or it might be implemented on the facet of the laser through a reflection coating.

c. (Examiner’s response) Applicant’s arguments with respect to claims 29 & 39 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of claims 29 & 39 has been withdrawn with respect to the attenuating element. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “extracted by the heterodyne signal extraction element” & “an attenuating element” in claims 29, 32, & 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the heterodyned signal extraction element is a bias-tee or a directional coupler.
Applicant teaches the attenuating element might be a neutral density filter, a polarizer, or reflection coating.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint  the active medium is introduced in an optical path of the setup so that the first laser beam and/or the second laser beam can enter the respective other cavity” is rendered indefinite.  Examiner notes it is unclear as to how the active medium which is located in the second cavity (fig 2a, b) is able to allow the first laser beam (fig 2a, e) to enter the second cavity.  Examiner submits the second active cavity, which comprises the active medium, emits the second beam (fig 2a, f) towards the first cavity (fig 2a, a).  Clarification is required.

Allowable Subject Matter
Claims 33-50 are allowed.  Claims 26-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 26, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein at least the second cavity is built as an active cavity, comprising an active medium connected to a heterodyne signal extraction element and a (multi)heterodyne signal processing unit (h) which is simultaneously usable for laser
light generation and as detector element…the active medium introduced in the optical path in order that the first laser beam and/or the second laser beam can enter the respective other cavity”, in combination with the rest of the limitations of claim 26.

As to claim 32, the prior art of record, taken alone or in combination, fails to disclose or render obvious “ using the heterodyne detection setup according to Claim 26 ”, in combination with the rest of the limitations of claim 32.

As to claim 33, the prior art of record, taken alone or in combination, fails to disclose or render obvious the third cavity additionally is connected to a heterodyne signal extraction element and a (multi-)heterodyne signal processing unit, for “for simultaneous extraction and therewith detection of heterodyne signals from the active medium of the third cavity, while laser light is stimulated in the third cavity and in the first cavity and/or second cavity and merged in the third cavity”, in combination with the rest of the limitations of claim 33.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877